Citation Nr: 1140151	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an effective date prior to June 18, 2008 for the grant of service connection for degenerative joint disease of the left foot. 

2. Entitlement to an effective date prior to June 18, 2008 for the grant of service connection for degenerative joint disease of the right foot. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO granted entitlement to service connection for degenerative joint disease of the bilateral feet and assigned 10 percent disability ratings effective June 18, 2008.

In July 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. In February 2008, the Veteran submitted a form (VA Form 21-4142) authorizing VA to obtain his medical records from Dr. May; the form did not identify any conditions as pertinent to a claim.  

2. The Veteran stated in a document received by VA on June 18, 2008 that he was seeking service connection for a bilateral foot condition. 




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 18, 2008, for the grant of service connection for degenerative joint disease of the left foot have not been met. 38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2010).

2. The criteria for an effective date earlier than June 18, 2008, for the grant of service connection for degenerative joint disease of the right foot have not been met. 38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A July 2008 letter explained the evidence necessary to substantiate the claim for service connection for bilateral foot disabilities. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Veteran was not specifically notified of the requirements necessary to establish entitlement to an earlier effective date for his foot disabilities, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The duty to notify has been met.  

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, post-service treatment records, and reports from August 2008 and September 2010 VA examinations. When VA undertakes to provide a VA examination or obtain a VA opinion as it did here in 2008 and 2010, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the examination reports reflect review of the record and examination of the Veteran, the Board finds them adequate.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations also have been complied with by VA. See 38 C.F.R. § 3.103 (2010).


Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than June 18, 2008 should be established for the grants of service connection for his foot disabilities. Having carefully considered his contentions in light of the record and the applicable law, the Board must deny the appeal.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

In November 2007 the Veteran submitted a claim of entitlement to service connection for tinnitus and a bowel condition and petitioned to reopen a claim for service connection for hearing loss. He received VCAA notice pertinent to those issues in January 2008. The January 2008 letter informed him that if he had received private medical treatment that he wanted VA to consider as evidence, he should complete and return a VA Form 21-4142 (Authorization and Consent to Release Information). 

In February 2008, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain treatment records from a Dr. May. The Veteran did not indicate Dr. May's specialty or complete the portion of the Form 21-4142 provided for listing "Conditions (Illness, injury, etc.)." Upon receipt of the Form 21-4142, VA sent Dr. May a letter stating that the Veteran had "applied for disability benefits showing treatment by [him]." The letter requested that Dr. May provide copies of his records of treatment of the Veteran for "all conditions."

In a June 2008 statement, the Veteran's representative stated that he was filing a claim for service connection for a bilateral foot condition. The representative noted that private medical evidence from Dr. May was already associated with the claims file. The June 2008 statement also notes that "the Veteran filed an informal claim for a bilateral foot condition on a 21-4142 that is in the c-file and date-stamped February 20, 2008."

In a September 2008 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the bilateral feet and assigned 10 percent disability ratings effective June 18, 2008. The rating decision states that June 18, 2008 was assigned as the effective date because that was the date of the Veteran's claim. In an October 2008 notice of disagreement, the Veteran stated that his initial claim was filed in February 2008 and requested an earlier effective date. In a May 2009 substantive appeal, the Veteran stated that he intended to file a claim for service connection for foot disabilities "with the material [he] provided to the VA in February 2008."

In July 2011, the Veteran testified at a hearing before the Board. He stated that he intended to file a claim for service connection for a bilateral foot disability when filing other claims for service connection. He testified that he subsequently intended for his VA Form 21-4142 authorizing the release of Dr. May's records to constitute a claim for service connection for the foot disabilities. The Veteran's representative stated that the VA Form 21-4142 for Dr. May constituted an informal claim for service connection that established a basis for an effective date in February 2008.

The Veteran has been awarded an effective date of June 18, 2008, the date he informed VA that he was filing a claim for service connection for a bilateral foot disability. He contends that he is entitled to an effective date in February 2008 due to the authorization form (for the release of Dr. May's records) he submitted that same month. The Veteran states that his VA Form 21-4142 was an informal claim for service connection.

Pertinent law states that "any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim." 38 C.F.R. § 3.155 (2010) (emphasis added). "Such informal claim must identify the benefit sought." Id. (emphasis added).

The Board has reviewed the documents submitted by the Veteran. Although he did submit a Form 21-4142 for records from Dr. May, he did not indicate on that form that Dr. May was a podiatrist or that Dr. May had treated him for foot disabilities. The form also did not indicate that he wished to file a claim for service connection for any disability in addition to the disabilities already claimed. The Veteran did not "identify the benefit sought" in February 2008 as required by 38 C.F.R. § 3.155. The Board also has considered whether VA's receipt of the medical evidence from Dr. May in April 2008 may provide a basis for the assignment of an earlier effective date. However, a report of symptoms is not sufficient to create a claim for service connection. See Brannon v. West, 12 Vet. App. 32 (1998).

According to the Court in Brannon, medical evidence alone cannot be an informal claim - there must be claimant intent to apply for a benefit. The Veteran stated in a May 2009 substantive appeal and in July 2011 hearing testimony that he intended to apply for service connection for foot disabilities when he submitted the VA Form 21-4142 for records from Dr. May. Although the Veteran may have had that intent, the Board finds no indication that he did expressed it to VA. The form did not state that he was applying for service connection and did not identify any particular conditions for which he had been treated by Dr. May. The receipt of treatment records from Dr. May also did not indicate any intent of the Veteran to apply for a particular benefit as it reflected diagnosis and treatment of numerous conditions: onchomycosis; polyneuropathy; diabetic complications; peripheral vascular disease; hyperkeratoses; callouses; corns; hammer toes; bunions; and a plantar-flexed fifth metatarsal.

Under the law, the Veteran's June 2008 claim which expressed his intent to apply for service connection and identified the disabilities claimed, represents the earliest possible basis for assigning an effective date. 38 C.F.R. § 3.155. Accordingly, the claim for entitlement to an effective date earlier than June 18, 2008 for the award of service connection for the bilateral foot disabilities must be denied.

      CONTINUED ON NEXT PAGE
      
      
      
      
      
      
      
      
ORDER

An effective date earlier than June 18, 2008 for the award of service connection for degenerative joint disease of the left foot is denied.

An effective date earlier than June 18, 2008 for the award of service connection for degenerative joint disease of the right foot is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


